UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7057


JEFFREY D. WHITAKER,

                   Plaintiff - Appellant,

             v.

ULRICHIE; D A TAYLOR, Deputy/IHD; B F RAZOS, Deputy/IHD; D RICHEY,
Deputy; J MALLORY, Deputy; ARMOR, Deputy; DEPT. TAYLOR; CPL
STEWART,

                   Defendants - Appellees,

             and

VA. BEACH SHERIFF OFFICE; VA. BEACH CITY JAIL; KEN STOLLE,
Sheriff; R. S. ASUNCION, Sergeant; CAPT. BROWN; SGT. GILBERT; LT.
(07-017); SGT. MIDGETT; LT. OMEIL; CPL N. APFH; DEP (17-049); DEP
(16036); DEP (01-011); DEP (11-007); DEP (08-002); CPL (07-017); LT.
THOMPSON; CPT HOLCOMB; CPT VARGO,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01369-LMB-MSN)


Submitted: August 13, 2020                                 Decided: August 24, 2020


Before KING, FLOYD, and QUATTLEBAUM, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jeffrey D. Whitaker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jeffrey D. Whitaker appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint without prejudice pursuant to Fed. R. Civ. P. 41(b). On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Whitaker’s informal brief does not challenge the basis for the district court’s disposition,

he has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

affirm the district court’s judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             3